Citation Nr: 0637462	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 and April 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the veteran's claims for increased ratings for 
right and left knee disabilities, each rated as 10 percent 
disabling, and increased the disability rating for the 
veteran's low back disability from 10 to 20 percent 
disabling, effective September 26, 2003, respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA records pertaining to the veteran's claims are 
outstanding.  In a March 2004 statement, the veteran reported 
that he had received recent treatment for his knees and back 
at the VA facility in San Juan, Puerto Rico.  The most recent 
treatment records on file are dated in September 2003.  
Because VA is on notice that there are additional records 
that may be applicable to the veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from the VA facility 
in San Juan, Puerto Rico from September 
2003 to the present.  If these records 
are no longer on file, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for increased ratings for his 
right and left knee and low back 
disabilities.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


